UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1001



MILTON TOWNSEND, a/k/a John Doe, a/k/a
Isaiah Ben-Israel,

                                              Plaintiff - Appellant,

          versus


GENE M. JOHNSON, Virginia Department of
Corrections Director; FRED SCHILLING, Health
Service Director, Virginia Department of
Corrections; MEDICAL COLLEGE OF VIRGINIA,
Department   of   Corrections   Health   Care
Provider; PRISONER HEALTH SERVICE SYSTEM,
INCORPORATED, Virginia Health Care Provider;
JANE SETTLE, Infectious Disease Specialist,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (05-395)


Submitted: May 18, 2006                          Decided: May 30, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Milton Townsend, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Milton    Townsend   appeals     the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We have

reviewed the record and find no reversible error.            Accordingly, we

affirm for the reasons stated by the district court.            Townsend v.

Johnson, No. 05-395 (E.D. Va. Nov. 21, 2005).             We dispense with

oral   argument     because   the   facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                    - 3 -